Citation Nr: 1416648	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran has verified active military service from November 1973 to September 1977 and from August 1982 to November 1984, although the period of service from September 5, 1982 to November 1984 has been found to be dishonorable and will not be considered for purposes of determining eligibility VA benefits.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  

The issue of entitlement to service connection for a left hip disability has been raised by the record (see letter from the Veteran's representative dated June 22, 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1.  The December 1995 rating decision that denied service connection for right and left leg disabilities, claimed as knee and thigh disabilities, was not appealed and is final.

2.  Some of the evidence received since that December 1995 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board is reopening the claim for entitlement to service connection for a left knee disability, which constitutes a complete grant of the request to reopen that claim.  As such, no discussion of VA's duties to notify or assist is necessary regarding that portion of the appeal.  

In December 1995, VA denied service connection for right and left leg disabilities, claimed as knee and thigh disabilities.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Since that decision, the Veteran has submitted new evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.  For example, in September 2009 a VA physician indicated that a fall during service may be an inciting cause for the Veteran's later development of left knee arthritis.  Accordingly, the claim for service connection for a left knee disability is reopened.  See 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App 110, 117 (2010).


ORDER

New and material evidence having been received the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).  

There is some indication that there may be missing service personnel and service treatment records as well as missing post-service medical records.  The Veteran's DD Form 214 for his period of service from 1982 to 1984 indicates that he had over 6 years of prior active service, yet the record only contains a DD Form 214 for approximately 4 years of active service prior to 1984, suggesting that there is an additional DD Form 214 that needs to be associated with the file.  In addition, on his April 2011 substantive appeal, the Veteran indicated that it appeared there were not enough service treatment records from his initial period of active military service.  At his hearing, he submitted a service treatment record from February 1979 that is not included in VA's copy of the Veteran's service treatment records, which lends credence to the Veteran's assertion that the service treatment records in his VA file are not complete.  Finally, at his hearing the Veteran indicated that records from 1984, which state that he was not walking correctly, should be in his file.  Board Hearing Tr. at 8.  No such records are in the file.  On remand, appropriate attempts to obtain these records should be undertaken.  

The October 2009 VA rating decision denying the claim on appeal also does not appear to be in the file.  A copy of this decision should be made part of the file.  

The Veteran asserts he fell during service and injured his knee.  Service treatment records reflect a fall where the Veteran landed on his hip, and more recent medical records show a current left knee disability and suggest that the disability may be related to an in-service fall.  The above evidence reaches the low threshold for triggering VA's duty to provide the Veteran with a medical examination, which has not yet occurred.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran should be afforded a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Make additional requests to obtain a complete set of the Veteran's service treatment records and documentation verifying his periods of service.  

2. Ask the Veteran to identify and provide any needed authorization to obtain any outstanding, relevant records, to include records from 1984 stating that he could not walk correctly.  Requests for any identified records should be made as appropriate.  

3. Associate a copy of the October 2009 rating decision with the Veteran's file.

4. After the above has been accomplished to the extent possible, schedule the Veteran for a VA knee examination to determine the nature of any current left knee disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left knee arose during service or is otherwise related to service.  A rationale should be provided for the opinion.

For purposes of the opinion, the examiner should accept as fact that the Veteran fell on his left hip during service in 1975 and has experienced occasional left knee swelling since that time.

5.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


